                         ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                     )25 7+( ($67(51 ',675,&7 2) 1257+ &$52/,1$
                                  :(67(51 ',9,6,21

                                           12 &5)/


    81,7(' 67$7(6 2) $0(5,&$

          Y                                                                    25'(5

    ,59,1 ),(/'6




          7KLV PDWWHU FRPHV EHIRUH WKH FRXUW RQ GHIHQGDQW¶V PRWLRQ WR GLVPLVV DOO FKDUJHV ZLWK

SUHMXGLFH SXUVXDQW WR WKH 6SHHG\ 7ULDO $FW  86&   HW VHT '(   7KH LVVXHV UDLVHG

KDYH EHHQ IXOO\ EULHIHG LQFOXGLQJ ZLWK EHQHILW RI GHIHQGDQW¶V UHSO\ DQG LQ WKLV SRVWXUH DUH ULSH IRU

UXOLQJ

                                               %$&.*5281'

          2Q 1RYHPEHU   GHIHQGDQW ZDV LQGLFWHG IRU LQWHUIHUHQFH ZLWK LQWHUVWDWH FRPPHUFH

E\ UREEHU\ LQ YLRODWLRQ RI  86&   ³&RXQW 2QH´  EUDQGLVKLQJ D ILUHDUP LQ IXUWKHUDQFH

RI D FULPH RI YLROHQFH LQ YLRODWLRQ RI  86&   F  $ ³&RXQW 7ZR´  DQG XQODZIXOO\

SRVVHVVLQJ D ILUHDUP LQ YLRODWLRQ RI  86&   J    ³&RXQW 7KUHH´  $W LQLWLDO

DSSHDUDQFH 'HFHPEHU   WKH FRXUW RUGHUHG DSSRLQWPHQW RI WKH )HGHUDO 3XEOLF 'HIHQGHU WR

UHSUHVHQW GHIHQGDQW GHWDLQHG XSRQ WKH JRYHUQPHQW¶V PRWLRQ

          2Q 'HFHPEHU   GHIHQGDQW DSSHDUHG EHIRUH D PDJLVWUDWH MXGJH IRU GHWHQWLRQ

KHDULQJ %HFDXVH GHIHQGDQW KDG TXHVWLRQV UHJDUGLQJ KLV ZDLYHU RI GHWHQWLRQ KHDULQJ IRUP DQG KH




         2Q 'HFHPEHU   WKH JUDQG MXU\ UHWXUQHG VXSHUVHGLQJ LQGLFWPHQW DJDLQVW GHIHQGDQW DOOHJLQJ VFLHQWHU LQ
FRXQW WKUHH FRQVLVWHQW ZLWK WKH 8QLWHG 6WDWHV 6XSUHPH &RXUW¶V UHFHQW GHFLVLRQ LQ 5HKDLI Y 8QLWHG 6WDWHV  6 &W
   
DSSDUHQWO\ ZDQWHG WR VSHDN ZLWK D WKLUG SDUW\ EHIRUH ZDLYLQJ GHWHQWLRQ KHDULQJ WKH FRXUW JUDQWHG

GHIHQGDQW¶V UHTXHVW IRU FRQWLQXDQFH RI WKUHH GD\V ILQGLQJ WKDW WKH HQGV RI MXVWLFH RXWZHLJKHG WKH

LQWHUHVWV RI GHIHQGDQW DQG WKH SXEOLF LQ D VSHHG\ WULDO DQG H[FOXGLQJ WKH SHULRG RI GHOD\ IURP VSHHG\

WULDO FRPSXWDWLRQ 2Q 'HFHPEHU   GHIHQGDQW ZDLYHG GHWHQWLRQ KHDULQJ

       3XUVXDQW WR WKH FRXUW¶V VFKHGXOLQJ RUGHU HQWHUHG 'HFHPEHU   DUUDLJQPHQW ZDV VHW

IRU WKH FRXUW¶V WHUP FRPPHQFLQJ )HEUXDU\   2Q )HEUXDU\   GHIHQGDQW PRYHG

WKURXJK FRXQVHO WR FRQWLQXH DUUDLJQPHQW WR DOORZ PRUH WLPH WR LQYHVWLJDWH KLV FDVH 7KH FRXUW

JUDQWHG WKH PRWLRQ ILQGLQJ WKDW WKH HQGV RI MXVWLFH RXWZHLJKHG WKH LQWHUHVWV RI GHIHQGDQW DQG WKH

SXEOLF LQ D VSHHG\ WULDO DQG H[FOXGLQJ WKH UHVXOWLQJ SHULRG RI GHOD\ IURP VSHHG\ WULDO FRPSXWDWLRQ

$UUDLJQPHQW ZDV VHW IRU WKH FRXUW¶V WHUP FRPPHQFLQJ $SULO  

       2Q 0DUFK   GHIHQGDQW DJDLQ PRYHG WKURXJK DSSRLQWHG FRXQVHO WR FRQWLQXH

DUUDLJQPHQW WR DOORZ FRQWLQXHG LQYHVWLJDWLRQ RI WKH FDVH DV ZHOO DV DGGLWLRQDO WLPH WR UHFHLYH DQG

UHYLHZ GLVFRYHU\ IURP WKH JRYHUQPHQW $JDLQ WKH FRXUW JUDQWHG WKH FRQWLQXDQFH PRWLRQ ILQGLQJ

WKDW WKH HQGV RI MXVWLFH RXWZHLJKHG WKH LQWHUHVWV RI GHIHQGDQW DQG WKH SXEOLF LQ D VSHHG\ WULDO DQG

H[FOXGLQJ WKH SHULRG RI GHOD\ IURP VSHHG\ WULDO FRPSXWDWLRQ $UUDLJQPHQW ZDV VHW IRU WKH FRXUW¶V

WHUP FRPPHQFLQJ -XQH  

       2Q $SULO   GHIHQGDQW¶V FRXQVHO PRYHG WR ZLWKGUDZ DQG DOORZ DSSRLQWPHQW RI

VXEVWLWXWH FRXQVHO RQ JURXQGV WKDW WKH )HGHUDO 3XEOLF 'HIHQGHU KDG GLVFRYHUHG VRPH FRQIOLFW RI

LQWHUHVW *RRG FDXVH KDYLQJ EHHQ VKRZQ WKH FRXUW DOORZHG WKH PRWLRQ 7KH QH[W GD\ GHIHQGDQW¶V

QHZ DWWRUQH\ IURP WKH FRXUW¶V DSSURYHG SDQHO HQWHUHG KLV DSSHDUDQFH 0DQ\ RWKHUV KDYH IROORZHG

DV GLVFXVVHG EHORZ LQ WKLV FDVH QRZ VHW IRU WULDO WR FRPPHQFH 0D\  

       'HIHQGDQW¶V GLVVDWLVIDFWLRQ ZLWK UHSUHVHQWDWLRQ SURYLGHG ILUVW DSSHDUV RQ WKH GRFNHW -XQH

  XSRQ ILOLQJ RI GHIHQGDQW¶V RZQ PRWLRQ VHHNLQJ DSSRLQWPHQW RI D QHZ ODZ\HU WR UHSUHVHQW



                                                 
KLP 'HIHQGDQW FRPSODLQHG RI IXQGDPHQWDO GLVDJUHHPHQW ZLWK VWUDWHJ\ HVSRXVHG E\ KLV QHZ

FRXQVHO ZKR KH ZURWH KDG HQFRXUDJHG KLP VWURQJO\ WR SOHDG JXLOW\ 'HIHQGDQW¶V PRWLRQ ZDV VHW

IRU KHDULQJ -XQH   DW WLPH RI DUUDLJQPHQW

       2Q -XQH   WKH SDUWLHV MRLQWO\ PRYHG WKURXJK FRXQVHO WR FRQWLQXH DUUDLJQPHQW DQG

KHDULQJ RQ PRWLRQ WR DSSRLQW QHZ FRXQVHO &RXQVHO IRU WKH JRYHUQPHQW KDG DOUHDG\ DUUDQJHG D

SUHSDLG YDFDWLRQ FRQIOLFWLQJ ZLWK WKH ODWHU VHW DUUDLJQPHQW GDWH RI -XQH   DQG FRXQVHO IRU

WKH GHIHQGDQW ZDV UHTXLUHG WKHQ WR DSSHDU RQ EHKDOI RI DQRWKHU FOLHQW DW D VHQWHQFLQJ KHDULQJ LQ

*UHHQYLOOH 1RUWK &DUROLQD %DVHG XSRQ WKHVH UHSUHVHQWDWLRQV WKH FRXUW JUDQWHG WKH PRWLRQ

ILQGLQJ WKDW WKH HQGV RI MXVWLFH RXWZHLJKHG LQWHUHVWV LQ D VSHHG\ WULDO DQG DJDLQ H[FOXGLQJ WKH

SHULRG RI GHOD\ IURP VSHHG\ WULDO FRPSXWDWLRQ 7KH PDWWHU ZDV FRQWLQXHG WR WKH QH[W PRQWK¶V

WHUP FRPPHQFLQJ -XO\  

       $ OHWWHU PDQLIHVWLQJ GHIHQGDQW¶V FRQWLQXHG FRPSODLQWV FRQFHUQLQJ DSSRLQWHG FRXQVHO ZDV

WDNHQ LQWR WKH UHFRUG -XO\   $W KHDULQJ -XO\   GHIHQGDQW LQGLFDWHG KLV DWWRUQH\

ZDV QRW RQ KLV VLGH ZKHUH GHIHQGDQW ZDV GHVLURXV RI SOHDGLQJ QRW JXLOW\ 'HIHQVH FRXQVHO

UHSUHVHQWHG WKDW GHIHQGDQW KDG QR FRQILGHQFH LQ KLP $FFRUGLQJO\ WKH FRXUW RUGHUHG DSSRLQWPHQW

RI QHZ FRXQVHO IRU GHIHQGDQW 7KH FRXUW FRQWLQXHG GHIHQGDQW¶V DUUDLJQPHQW WR WKH FRXUW¶V WHUP

FRPPHQFLQJ 6HSWHPEHU   ILQGLQJ WKH HQGV RI MXVWLFH RXWZHLJKHG LQWHUHVWV LQ D VSHHG\ WULDO

DQG H[FOXGLQJ WKH SHULRG RI GHOD\ IURP VSHHG\ WULDO FRPSXWDWLRQ

       2Q -XO\   GHIHQGDQW¶V QH[W DSSRLQWHG DWWRUQH\ IURP WKH FRXUW¶V DSSURYHG SDQHO

HQWHUHG DSSHDUDQFH 5HTXHVW IRU GLVFRYHU\ SURPSWO\ ZDV PDGH 2Q 6HSWHPEHU   GHIHQGDQW

ILOHG WKURXJK FRXQVHO D FRQVHQW PRWLRQ WR FRQWLQXH DUUDLJQPHQW UHTXHVWLQJ WKDW FRXQVHO EH JLYHQ

DGGLWLRQDO WLPH WR UHYLHZ YROXPLQRXV GLVFRYHU\ ZLWK GHIHQGDQW 'HIHQGDQW VRXJKW FRQWLQXDQFH RI

KLV DUUDLJQPHQW XQWLO WKH FRXUW¶V 1RYHPEHU WHUP 7KH FRXUW JUDQWHG WKH PRWLRQ DJDLQ ILQGLQJ WKDW



                                                
WKH HQGV RI MXVWLFH RXWZHLJKHG WKH LQWHUHVWV RI GHIHQGDQW DQG WKH SXEOLF LQ D VSHHG\ WULDO DQG

H[FOXGLQJ WKH SHULRG RI GHOD\ IURP VSHHG\ WULDO FRPSXWDWLRQ

       2Q 2FWREHU   DQRWKHU FRQVHQW PRWLRQ WR FRQWLQXH DUUDLJQPHQW ZDV ILOHG E\

GHIHQGDQW WKURXJK FRXQVHO UHTXHVWLQJ DGGLWLRQDO WLPH WR UHYLHZ YROXPLQRXV GLVFRYHU\ ZLWK

GHIHQGDQW &RXQVHO DOVR PDGH UHIHUHQFH WR KLV ZRUN LQ DQ XQUHODWHG VWDWH PDWWHU LQYROYLQJ ILUVW

GHJUHH PXUGHU DQG DUVRQ FKDUJHV ZLWK WKDW WULDO EHJLQQLQJ 1RYHPEHU   'HIHQGDQW

UHTXHVWHG DUUDLJQPHQW EH FRQWLQXHG XQWLO WKH FRXUW¶V -DQXDU\  WHUP 7KH FRXUW JUDQWHG WKH

PRWLRQ ILQGLQJ WKDW WKH HQGV RI MXVWLFH RXWZHLJKHG WKH LQWHUHVWV RI GHIHQGDQW DQG WKH SXEOLF LQ D

VSHHG\ WULDO DQG H[FOXGLQJ WKH SHULRG RI GHOD\ IURP VSHHG\ WULDO FRPSXWDWLRQ

       2Q 1RYHPEHU   GHIHQGDQW ILOHG KLV RZQ PRWLRQ WR DSSRLQW QHZ FRXQVHO DVVHUWLQJ

WKDW KLV WKLUG DSSRLQWHG FRXQVHO ZDV LQHIIHFWLYH EHFDXVH KH GLG QRW VKRZ XS IRU D PHHWLQJ DQG GLG

QRW UHVSRQG WR GHIHQGDQW¶V FRUUHVSRQGHQFH +H DOVR FRPSODLQHG RI HYLGHQFH WDPSHULQJ E\ ODZ

HQIRUFHPHQW +H UHTXHVWHG GHVLUH IRU UHVROXWLRQ RI KLV FDVH VRRQ +HDULQJ ZDV VHW RQ WKDW PRWLRQ

DW WLPH RI DUUDLJQPHQW LQ -DQXDU\ 

       %HIRUH WKDW KHDULQJ GHIHQGDQW ILOHG KLV RZQ PRWLRQ WR GLVPLVV IRU VSHHG\ WULDO YLRODWLRQ

+LV DSSRLQWHG DWWRUQH\ IROORZHG GHIHQGDQW¶V SURWHVWDWLRQV DERXW KLV HIIHFWLYHQHVV ZLWK FRXQVHO¶V

RZQ PRWLRQ WR ZLWKGUDZ ILOHG -DQXDU\   RQ JURXQGV WKDW KLV FRPPXQLFDWLRQV ZLWK

GHIHQGDQW KDG VR EURNHQ GRZQ WKDW FRXQVHO ZDV XQDEOH WR WDNH VXEVWDQWLYH DFWLRQ WR UHSUHVHQW

GHIHQGDQW $W KHDULQJ -DQXDU\   GHIHQGDQW DVVHUWHG WKDW FRXQVHO ZDV QRW FRPPXQLFDWLQJ

HIIHFWLYHO\ ZLWK KLP ZKLOH FRXQVHO GLVDJUHHG 7KH FRXUW JUDQWHG WKH PRWLRQ WR ZLWKGUDZ RUGHUHG

DSSRLQWPHQW RI QHZ FRXQVHO DQG FRQWLQXHG DUUDLJQPHQW ILQGLQJ RQ WKLV EDVLV WKDW WKH HQGV RI

MXVWLFH RXWZHLJKHG WKH LQWHUHVWV RI GHIHQGDQW DQG WKH SXEOLF LQ D VSHHG\ WULDO DQG H[FOXGLQJ WKH




                                                
SHULRG RI GHOD\ IURP VSHHG\ WULDO FRPSXWDWLRQ 'HIHQGDQW¶V DUUDLJQPHQW ZDV FRQWLQXHG WR WKH

FRXUW¶V 0DUFK  WHUP

       2Q -DQXDU\   GHIHQGDQW¶V QH[W DSSRLQWHG DWWRUQH\ IURP WKH FRXUW¶V DSSURYHG SDQHO

HQWHUHG KLV DSSHDUDQFH LQ WKLV FDVH 2Q )HEUXDU\   FRXQVHO ZLWKGUHZ RQ KLV FOLHQW¶V EHKDOI

WKDW SUR VH PRWLRQ WR GLVPLVV IRU VSHHG\ WULDO YLRODWLRQ ILOHG -DQXDU\  

       2Q 0DUFK   GHIHQGDQW ILOHG ZLWKRXW DQ\ REMHFWLRQ E\ WKH JRYHUQPHQW D PRWLRQ WR

FRQWLQXH QRWLQJ WKDW FRXQVHO KDG UHFHLYHG ZULWWHQ DQG DXGLRYLVXDO GLVFRYHU\ IURP WKH

JRYHUQPHQW WKDW FRXQVHO ZDV QHZ WR WKH FDVH DQG WKDW KH UHTXLUHG DGGLWLRQDO WLPH WR PRUH IXOO\

UHYLHZ WKH GLVFRYHU\ ZLWK WKH GHIHQGDQW DQG DGYLVH WKH GHIHQGDQW VR WKDW KH FRXOG PDNH DQ

LQIRUPHG GHFLVLRQ DERXW KRZ WR SOHDG DW KLV DUUDLJQPHQW 'HIHQGDQW WKURXJK KLV QHZ FRXQVHO

VRXJKW PRUH WLPH DOVR WR FRQVLGHU DQ\ FDVH UHVROXWLRQ VKRUW RI WULDO 7KH FRXUW JUDQWHG WKH PRWLRQ

WR FRQWLQXH DUUDLJQPHQW ILQGLQJ LQ WKLV LQVWDQFH WRR WKDW WKH HQGV RI MXVWLFH RXWZHLJKHG WKH

LQWHUHVWV RI GHIHQGDQW DQG WKH SXEOLF LQ D VSHHG\ WULDO DQG H[FOXGLQJ WKH SHULRG RI GHOD\ IURP VSHHG\

WULDO FRPSXWDWLRQ $UUDLJQPHQW ZDV FRQWLQXHG RYHU WR WKH FRXUW¶V $SULO   WHUP

       7KH ZHHN EHIRUH WKDW WHUP FRPPHQFHG GHIHQGDQW ILOHG PRWLRQ WR VXSSUHVV H\HZLWQHVV

LGHQWLILFDWLRQ 7KDW PRWLRQ ILOHG $SULO   ZDV IROORZHG WKH QH[W GD\ E\ GHIHQGDQW¶V PRWLRQ

WR FRQWLQXH DUUDLJQPHQW UHTXHVWLQJ WKDW WKH FRXUW UXOH RQ KLV PRWLRQ WR VXSSUHVV SULRU WR HQWHULQJ

KLV SOHD 7KH FRXUW JUDQWHG WKH PRWLRQ WR FRQWLQXH RQ $SULO   FRQWLQXLQJ DUUDLJQPHQW WR D

GDWH QR VRRQHU WKDQ  GD\V DIWHU WKH FRXUW¶V UXOLQJ RQ GHIHQGDQW¶V PRWLRQ WR VXSSUHVV 7KH FRXUW

IRXQG WKDW DQ\ GHOD\ UHVXOWLQJ IURP WKLV FRQWLQXDQFH ZDV H[FOXGHG IURP WKH 6SHHG\ 7ULDO $FW IRU

UHDVRQV QRWHG

       2Q $SULO   DQG 0D\   WKH JRYHUQPHQW VRXJKW ZLWKRXW REMHFWLRQ IURP

GHIHQGDQW PRGHVW WLPH H[WHQVLRQV WR UHVSRQG WR GHIHQGDQW¶V PRWLRQ WR VXSSUHVV ,Q VXSSRUW RI WKH



                                                 
PRWLRQV FRXQVHO IRU WKH JRYHUQPHQW UHSUHVHQWHG WKDW KH KDG EHHQ RXW RI VWDWH IRU PRVW RI WKH ZHHN

RI $SULO   WKDW FRXQVHO VSHQW VHYHUDO GD\V RI WKH ZHHN RI $SULO   LQ KHDULQJV RU

PHHWLQJ ZLWK ODZ HQIRUFHPHQW DQG LQ LQWHUYLHZV RQ RWKHU FDVHV DSSHDUHG LQ WKUHH VXSSUHVVLRQ

KHDULQJV VFKHGXOHG IRU $SULO   DQG DQWLFLSDWHG DSSHDULQJ LQ D VKRUW WULDO FRPPHQFLQJ 0D\

  7KH FRXUW JUDQWHG ERWK PRWLRQV IRU H[WHQVLRQ RI WLPH ILQGLQJ WKDW WKH HQGV RI MXVWLFH

VHUYHG E\ WKH FRQWLQXDQFHV RXWZHLJKHG WKH LQWHUHVW RI WKH SXEOLF DQG WKH GHIHQGDQW LQ D VSHHG\

WULDO

         $IWHU UHFHLYLQJ WKH JRYHUQPHQW¶V UHVSRQVH LQ RSSRVLWLRQ WR GHIHQGDQW¶V PRWLRQ WR VXSSUHVV

RQ 0D\   WKH FRXUW UHIHUUHG WKH PRWLRQ WR D PDJLVWUDWH MXGJH IRU HYLGHQWLDU\ KHDULQJ DQG

PHPRUDQGXP DQG UHFRPPHQGDWLRQ ³0 5´  (YLGHQWLDU\ KHDULQJ ZDV KHOG EHIRUH WKH PDJLVWUDWH

MXGJH RQ -XQH          2Q 6HSWHPEHU   WKH PDJLVWUDWH MXGJH LVVXHG KLV 0 5

UHFRPPHQGLQJ WKDW GHIHQGDQW¶V PRWLRQ WR VXSSUHVV EH GHQLHG 'HIHQGDQW WLPHO\ REMHFWHG 2Q GH

QRYR UHYLHZ WKH FRXUW DGRSWHG WKH 0 5 DQG GHQLHG GHIHQGDQW¶V PRWLRQ WR VXSSUHVV LQ RUGHU

HQWHUHG 2FWREHU  

         3XUVXDQW WR WKH FRXUW¶V $SULO   RUGHU DUUDLJQPHQW WKHQ ZDV VFKHGXOHG IRU WKH FRXUW¶V

'HFHPEHU  WHUP QRWLFHG 1RYHPEHU   WR FRPPHQFH DW  SP RQ 'HFHPEHU 

 2Q 'HFHPEHU   GHIHQGDQW PRYHG WR FRQWLQXH DUUDLJQPHQW E\ WZR GD\V ZKHUH

GHIHQVH FRXQVHO KDG DQ RQJRLQJ WULDO LQ DQ XQUHODWHG PDWWHU LQ 0HFNOHQEXUJ FRXQW\ DQG ZDV DOUHDG\

VFKHGXOHG WR DSSHDU EHIRUH WKLV FRXUW LQ 1HZ %HUQ RQ 'HFHPEHU   7KH FRXUW JUDQWHG WKH

PRWLRQ ZLWK GHIHUHQFH WR WKH YDULRXV LQWHUHVWV LQ D VSHHG\ WULDO DJDLQ H[FOXGLQJ DQ\ GHOD\ IURP

VSHHG\ WULDO FRPSXWDWLRQ

         $W DUUDLJQPHQW GHIHQGDQW SOHDGHG QRW JXLOW\ WR DOO FKDUJHV $GPLQLVWUDWLYH SUHWULDO

WHOHSKRQLF VFKHGXOLQJ FRQIHUHQFH EHIRUH WKLV FRXUW WR FRQILUP WULDO GDWH DQG GHDGOLQHV IRU FHUWDLQ



                                                  
SUHWULDO ILOLQJV ZDV VHW IRU 'HFHPEHU   'HIHQGDQW WKURXJK FRXQVHO PRYHG WR FRQWLQXH

WKDW FRQIHUHQFH QRWLQJ GHIHQVH FRXQVHO ZDV XQDEOH WR DWWHQG GXH WR FRXQVHO¶V RQJRLQJ WULDO LQ VWDWH

FRXUW 7KH FRXUW JUDQWHG WKH PRWLRQ UHVFKHGXOLQJ FRQIHUHQFH WR 'HFHPEHU   ILQGLQJ WKDW

DQ\ GHOD\ WKDW UHVXOWV IURP WKLV FRQWLQXDQFH H[FOXGHG IURP WKH 6SHHG\ 7ULDO $FW FRPSXWDWLRQ IRU

WKH UHDVRQ WKDW WKH HQGV RI MXVWLFH VHUYHG E\ JUDQWLQJ WKLV FRQWLQXDQFH RXWZHLJKHG WKH EHVW LQWHUHVW

RI WKH SXEOLF DQG WKH GHIHQGDQW LQ D VSHHG\ WULDO

       $W FRQIHUHQFH XSRQ FRQFXUUHQFH RI WKH SDUWLHV WKH FRXUW VFKHGXOHG WULDO WR FRPPHQFH 0D\

  ZLWK WKH IROORZLQJ PLQXWH HQWULHV HQWHUHG RQ WKH GRFNHW UHSRUWLQJ DQ RUDO ZDLYHU RI VSHHG\

WULDO ULJKWV E\ GHIHQGDQW

       0LQXWH (QWU\ IRU SURFHHGLQJV KHOG EHIRUH 'LVWULFW -XGJH /RXLVH :RRG )ODQDJDQ LQ
       1HZ %HUQ 1& &KDPEHUV 7HOHSKRQLF 6FKHGXOLQJ &RQIHUHQFH DV WR ,UYLQ )LHOGV
       KHOG RQ   $VVLVWDQW 86 $WWRUQH\ -RKQ %HQQHWW SUHVHQW IRU 86$ 
       'KDPLDQ %OXH SUHVHQW IRU GHIHQGDQW  6FKHGXOLQJ PDWWHUV GLVFXVVHG  'HIHQGDQW
       ZDLYHV VSHHG\ WULDO ULJKWV  (VWLPDWHG OHQJWK RI WULDO LV  GD\V  -XU\ 6HOHFWLRQ DQG
       FRPPHQFHPHQW RI -XU\ 7ULDO VHW IRU  DW  DP  7KH SDUWLHV DUH WR EH
       SUHVHQW DW  DP IRU DGPLQLVWUDWLYH FRQIHUHQFH ZLWK WKH FRXUW  3URSRVHG MXU\
       LQVWUXFWLRQV DQG YRLU GLUH GXH E\  7ULSS 6 (QWHUHG 

       2UDO :DLYHU RI 6SHHG\ 7ULDO E\ ,UYLQ )LHOGV 7ULSS 6 (QWHUHG 

'HF   'RFNHW (QWULHV HPSKDVLV DGGHG 

       6DYH IRU YDULRXV VXEVWLWXWLRQV RI FRXQVHO IRU WKH JRYHUQPHQW WKH GRFNHW ZDV IDLUO\ TXLHW

XS WR DQG WKURXJK 0DUFK  XQWLO SUR VH GHIHQVH PRWLRQV ZHUH ILOHG 0DUFK   DQG $SULO

  UHVSHFWLYHO\ ,Q WKH IRUPHU GHIHQGDQW FRPSODLQHG RI D ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ

,Q WKH ODWWHU KH UHSHDWHG DOOHJHG VSHHG\ WULDO YLRODWLRQV ,Q RUGHU HQWHUHG $SULO   WKH PRWLRQV

VXPPDULO\ ZHUH GHQLHG ZLWK DGPRQLVKPHQW IURP WKH FRXUW WKDW ³VR ORQJ DV FRXQVHO LV DSSRLQWHG

DQ\ SUR VH PRWLRQ VXEPLWWHG E\ \RX ZLOO EH WHUPLQDWHG DV D SHQGLQJ PRWLRQ E\ WKH FOHUN¶V RIILFH

ZLWKRXW IXUWKHU RUGHU IURP WKLV FRXUW´ $SULO   RUGHU '(   7KH FRXUW ZHQW RQ WR DGG

ZLWK UHVSHFW WR GHIHQVH FRXQVHO¶V PRWLRQ WR ZLWKGUDZ ILOHG WKH VDPH GDWH ³>Z@KHWKHU RU QRW WKH


                                                  
DFWLRQV KHUHLQ WDNHQ REYLDWH QHHG IRU FRXQVHO¶V PRWLRQ WR ZLWKGUDZ UHPDLQV WR EH VHHQ +HDULQJ

RQ WKLV PRWLRQ LV VHW EHIRUH WKH XQGHUVLJQHG 0RQGD\ $SULO   DW  SP DW 1HZ %HUQ´

,G

       ,Q KLV PRWLRQ WR ZLWKGUDZ GHIHQVH FRXQVHO H[SODLQHG WKDW FRPPXQLFDWLRQ ZLWK GHIHQGDQW

KDG EHFRPH FRQWHQWLRXV 'HIHQGDQW KDG PDGH LW DSSDUHQW KH ZDV GLVVDWLVILHG ZLWK FRXQVHO DQG GLG

QRW EHOLHYH WKH DWWRUQH\ ZDV DFWLQJ LQ KLV EHVW LQWHUHVW ,Q DGGLWLRQ FRXQVHO QRWHG WKDW GHIHQGDQW

FRQWLQXHG WR PDNH SUR VH ILOLQJV VRPH RI ZKLFK FRXQVHO FRQWHQGHG FUHDWHG LUUHFRQFLODEOH FRQIOLFWV

$W KHDULQJ RQ $SULO   GHIHQGDQW DYRZHG KH GLG QRW ZDQW WR UHSUHVHQW KLPVHOI DQG WKDW KH

ZDQWHG WR NHHS WKLV IRXUWK DSSRLQWHG DWWRUQH\ DV FRXQVHO

       $OO WKLQJV WDNHQ LQWR FRQVLGHUDWLRQ XSRQ WKH FLUFXPVWDQFHV SUHVHQWHG WKH FRXUW GHWHUPLQHG

DIWHU KHDULQJ WKDW GHIHQVH FRXQVHO VKRXOG EH DOORZHG WR ZLWKGUDZ 7KH )HGHUDO 3XEOLF 'HIHQGHU

DJDLQ ZDV RUGHUHG WR DSSRLQW QHZ FRXQVHO IURP WKH FRXUW¶V DSSURYHG SDQHO

       2Q $SULO   GHIHQGDQW¶V ILIWK DSSRLQWHG DWWRUQH\ HQWHUHG DSSHDUDQFH LQ WKLV FDVH 2Q

$SULO   GHIHQGDQW PRYHG WR FRQWLQXH WULDO WR UHYLHZ GLVFRYHU\ PHHW ZLWK FRXQVHO DQG

SUHSDUH IRU WULDO 7KH FRXUW JUDQWHG WKH PRWLRQ UHVFKHGXOLQJ WULDO WR 6HSWHPEHU   ILQGLQJ

WKDW WKH HQGV RI MXVWLFH VHUYHG E\ JUDQWLQJ WKLV PDWWHU WR EH UHVFKHGXOHG RXWZHLJK WKH EHVW LQWHUHVWV

RI WKH SXEOLF DQG WKH GHIHQGDQW LQ D VSHHG\ WULDO DQG H[FOXGLQJ WKH SHULRG RI GHOD\ IURP 6SHHG\

7ULDO $FW FRPSXWDWLRQ

       2Q $XJXVW   GHIHQGDQW WKURXJK FRXQVHO DJDLQ PRYHG WR FRQWLQXH WULDO GXH WR

PHGLFDO HPHUJHQF\ DULVLQJ IURP GHIHQVH FRXQVHO¶V ZLIH EHFRPLQJ VHULRXVO\ LOO ZKLFK KDG

SUHFOXGHG GHIHQVH FRXQVHO IURP FRQVXOWLQJ ZLWK GHIHQGDQW UHYLHZLQJ GLVFRYHU\ SURSHUO\

LQYHVWLJDWLQJ WKH PDWWHU DQG SUHSDULQJ GHIHQVHV IRU WULDO 7KH FRXUW JUDQWHG WKH PRWLRQ DQG

UHVFKHGXOHG WULDO WR FRPPHQFH )HEUXDU\   ,W IRXQG WKDW EHFDXVH WKH HQGV RI MXVWLFH VHUYHG



                                                 
E\ WKH PRWLRQ RXWZHLJKHG WKH EHVW LQWHUHVWV RI WKH SXEOLF DQG GHIHQGDQW LQ D VSHHG\ WULDO VXFK

SHULRG RI GHOD\ VKRXOG EH H[FOXGHG IURP VSHHG\ WULDO WLPH

       $ERXW RQH PRQWK EHIRUH GHIHQGDQW¶V WULDO GDWH RQ -DQXDU\   GHIHQVH FRXQVHO

VRXJKW \HW DQRWKHU FRQWLQXDQFH QRWLQJ WKDW LQ DGGLWLRQ WR GHIHQVH FRXQVHO¶V ZLIH VXIIHULQJ VHYHUH

LOOQHVV GHIHQVH FRXQVHO KLPVHOI VXIIHUHG D KHDOWK LVVXH FRQWLQXLQJ WR SUHYHQW KLP IURP FRQVXOWLQJ

ZLWK GHIHQGDQW ,Q OLJKW RI SHUVLVWHQW LVVXHV GHVFULEHG WKH FRXUW GLVSHQVHG ZLWK WKLV UHSUHVHQWDWLRQ

DQG GLUHFWHG WKH IHGHUDO SXEOLF GHIHQGHU WR DSSRLQW QHZ FRXQVHO

       2Q -DQXDU\   GHIHQGDQW¶V QH[W DSSRLQWHG DWWRUQH\ IURP WKH FRXUW¶V DSSURYHG SDQHO

HQWHUHG QRWLFH RI DSSHDUDQFH LQ WKLV FDVH 7KH VDPH GD\ GHIHQGDQW ILOHG PRWLRQ WR FRQWLQXH WULDO

WR 0D\  LQ RUGHU WR DOORZ FRXQVHO WLPH WR UHYLHZ GLVFRYHU\ PHHW ZLWK GHIHQGDQW DQG SUHSDUH

IRU WULDO 7KH FRXUW DOORZHG WKH PRWLRQ FRQWLQXHG WULDO WR 0D\   H[WHQGHG WKH SUHWULDO

PRWLRQV GHDGOLQH DQG IRXQG WKDW EHFDXVH WKH HQGV RI MXVWLFH VHUYHG E\ WKH PRWLRQ RXWZHLJKHG WKH

EHVW LQWHUHVWV RI WKH SXEOLF DQG GHIHQGDQW LQ D VSHHG\ WULDO VXFK SHULRG RI GHOD\ ZDV H[FOXGHG IURP

VSHHG\ WULDO WLPH

       'HIHQGDQW ILOHG WKH LQVWDQW PRWLRQ WR GLVPLVV DOO FKDUJHV ZLWK SUHMXGLFH IRU VSHHG\ WULDO

YLRODWLRQ RQ 0DUFK   ,Q VXSSRUW RI WKH PRWLRQ GHIHQGDQW UHOLHV XSRQ D VWDWH FRXUW

MXGJPHQW HQWHUHG DJDLQVW GHIHQGDQW¶V DOOHJHG DFFRPSOLFH &DUPDLQH )LHOGV IRU DLGLQJ DQG DEHWWLQJ

FRPPRQ ODZ UREEHU\

                                        &2857¶6 ',6&866,21

$     &DOFXODWLQJ 6SHHG\ 7ULDO 7LPH

       ³,Q DQ\ FDVH LQ ZKLFK D SOHD RI QRW JXLOW\ LV HQWHUHG WKH WULDO RI D GHIHQGDQW    VKDOO

FRPPHQFH ZLWKLQ VHYHQW\ GD\V IURP WKH ILOLQJ GDWH DQG PDNLQJ SXEOLF RI WKH LQIRUPDWLRQ RU




       'HIHQGDQW¶V VL[WK DSSRLQWHG DWWRUQH\ FXUUHQWO\ UHSUHVHQWV GHIHQGDQW LQ WKLV PDWWHU

                                                        
LQGLFWPHQW RU IURP WKH GDWH WKH GHIHQGDQW KDV DSSHDUHG EHIRUH D MXGLFLDO RIILFHU RI WKH FRXUW LQ

ZKLFK VXFK FKDUJH LV SHQGLQJ ZKLFKHYHU GDWH ODVW RFFXUV´  86&   F   ³>,@I D

GHIHQGDQW KDV DSSHDUHG EHIRUH D MXGLFLDO RIILFHU LQ FRQQHFWLRQ ZLWK D FKDUJH EHIRUH WKH LQGLFWPHQW

LV ILOHG WKH ILOLQJ RI WKH LQGLFWPHQW VWDUWV WKH GD\ SHULRG ,I SURVHFXWLRQ RULJLQDWHV ZLWK DQ

LQGLFWPHQW WKH SHULRG UXQV IURP WKH GHIHQGDQW¶V ILUVW DSSHDUDQFH DIWHU LQGLFWPHQW´ 8QLWHG 6WDWHV

Y &DUH\  )G   Q WK &LU   ,Q PRVW LQVWDQFHV GHIHQGDQW¶V ILUVW DSSHDUDQFH

EHIRUH D MXGLFLDO RIILFHU LV KLV LQLWLDO DSSHDUDQFH 6HH HJ 8QLWHG 6WDWHV Y (OOLV  ) $SS¶[

  WK &LU   8QLWHG 6WDWHV Y %UD[WRQ  ) $SS¶[  ± WK &LU   EXW

VHH 8QLWHG 6WDWHV Y %RXUQH  )G   WK &LU          REVHUYLQJ GHIHQGDQW¶V ILUVW

DSSHDUDQFH EHIRUH D MXGLFLDO RIILFHU ZDV DW DUUDLJQPHQW 

       'HIHQGDQW DUJXHV WKDW WKH FRXUW LV ZLWKRXW DXWKRULW\ WR H[FOXGH WLPH IURP VSHHG\ WULDO

FRPSXWDWLRQ SULRU WR DUUDLJQPHQW UHO\LQJ H[FOXVLYHO\ RQ WKH 8QLWHG 6WDWHV &RXUW RI $SSHDOV IRU

WKH )RXUWK &LUFXLW¶V VWDWHPHQW WKDW ³>X@QGHU WKH SODLQ ODQJXDJH RI VHFWLRQ  F   XQOHVV D

GHIHQGDQW KDV HQWHUHG D SOHD RI QRW JXLOW\ WKH SURYLVLRQV RI WKDW VHFWLRQ KDYH QRW EHHQ WULJJHUHG´

8QLWHG 6WDWHV Y 7RRWOH  )G   WK &LU   'HIHQGDQW¶V UHOLDQFH XSRQ 7RRWOH LV

PLVSODFHG 7KHUH WKH FRXUW GHOD\HG DUUDLJQPHQW XQWLO WKH GD\ RI WULDO DW ZKLFK SRLQW GHIHQGDQW

SOHDGHG JXLOW\ ,G 7KH GLVWULFW FRXUW GLVPLVVHG WKH FDVH IRU YLRODWLRQ RI WKH 6SHHG\ 7ULDO $FW DQG

WKH )RXUWK &LUFXLW UHYHUVHG KROGLQJ WKH 6SHHG\ 7ULDO $FW GRHV QRW DSSO\ LQ FDVHV ZKHUH GHIHQGDQW

SOHDGV JXLOW\ ,G

       1RZKHUH GRHV WKH )RXUWK &LUFXLW¶V GHFLVLRQ LQ 7RRWOH DGGUHVV H[FOXVLRQV RI WLPH IURP

VSHHG\ WULDO FRPSXWDWLRQ ZKHQ GHIHQGDQW HQWHUV D SOHD RI QRW JXLOW\ $V WR WKDW LVVXH WKH VWDWXWRU\

WH[W RI WKH 6SHHG\ 7ULDO $FW LV GLVSRVLWLYH ,I D GHIHQGDQW SOHDGV QRW JXLOW\ WKHQ WULDO PXVW

FRPPHQFH ³ZLWKLQ VHYHQW\ GD\V IURP WKH ILOLQJ GDWH DQG PDNLQJ SXEOLF RI WKH LQIRUPDWLRQ RU



                                                
LQGLFWPHQW RU IURP WKH GDWH WKH GHIHQGDQW KDV DSSHDUHG EHIRUH D MXGLFLDO RIILFHU RI WKH FRXUW LQ

ZKLFK VXFK FKDUJH LV SHQGLQJ ZKLFKHYHU GDWH ODVW RFFXUV´  86&   F   7KH SURYLVLRQ

DOORZLQJ IRU H[FOXVLRQV EHJLQV ³>W@KH IROORZLQJ SHULRGV RI GHOD\ VKDOO EH H[FOXGHG    LQ

FRPSXWLQJ WKH WLPH ZLWKLQ ZKLFK WKH WULDO RI DQ\ VXFK RIIHQVH PXVW FRPPHQFH´  86& 

 K  7KH 6SHHG\ 7ULDO $FW WKXV DOORZV H[FOXVLRQ RI WLPH EHWZHHQ LQLWLDO DSSHDUDQFH DQG WULDO

IRU DQ\ RI WKH UHDVRQV OLVWHG XQGHU VXEVHFWLRQ K  ZLWKRXW UHJDUG WR ZKHQ GHIHQGDQW LV DUUDLJQHG

%     6SHHG\ 7ULDO ([FOXVLRQV

       ³>$@ GHIHQGDQW PD\ QRW SURVSHFWLYHO\ ZDLYH WKH DSSOLFDWLRQ RI WKH >6SHHG\ 7ULDO@ $FW´

=HGQHU Y 8QLWHG 6WDWHV  86     (YDOXDWLQJ WKH WH[W SXUSRVH DQG OHJLVODWLYH

KLVWRU\ RI   WKH 6XSUHPH &RXUW KDV KHOG WKDW EHFDXVH WKH SXEOLF DQG WKH GHIHQGDQW MRLQWO\

VKDUH DQ LQWHUHVW LQ D VSHHG\ WULDO GHIHQGDQW PD\ QRW XQLODWHUDOO\ ZDLYH WKDW ULJKW 6HH LG DW ±

 ³&RQVSLFXRXVO\   K KDV QR SURYLVLRQ H[FOXGLQJ SHULRGV RI GHOD\ GXULQJ ZKLFK D

GHIHQGDQW ZDLYHV WKH DSSOLFDWLRQ RI WKH $FW DQG LW LV DSSDUHQW IURP WKH WHUPV RI WKH $FW WKDW WKLV

RPLVVLRQ ZDV D FRQVLGHUHG RQH´ ,G DW  ,QGHHG RQO\ ³>I@DLOXUH RI WKH GHIHQGDQW WR PRYH IRU

GLVPLVVDO SULRU WR WULDO RU HQWU\ RI D SOHD RI JXLOW\ RU QROR FRQWHQGHUH VKDOO FRQVWLWXWH D ZDLYHU RI

WKH ULJKW WR GLVPLVVDO XQGHU WKLV VHFWLRQ´ 8QLWHG 6WDWHV Y 0RVWHOOHU  )G   WK &LU

 HPSKDVLV LQ RULJLQDO TXRWLQJ  86&   D  

       7KH 6SHHG\ 7ULDO $FW SURYLGHV VHYHUDO GLIIHUHQW H[FOXVLRQV IURP WKH GD\ WLPH SHULRG

UHOHYDQW WR WKH LQVWDQW FDVH )LUVW WKH FRXUW H[FOXGHV ³GHOD\ UHVXOWLQJ IURP DQ\ SUHWULDO PRWLRQ

IURP WKH ILOLQJ RI WKH PRWLRQ WKURXJK WKH FRQFOXVLRQ RI WKH KHDULQJ RQ RU RWKHU SURPSW GLVSRVLWLRQ

RI VXFK PRWLRQ´  86&   K  '  7KLV H[FHSWLRQ H[FOXGHV IURP VSHHG\ WULDO

FDOFXODWLRQV ³WKH SHULRG EHWZHHQ >D SUHWULDO PRWLRQ¶V@ ILOLQJ DQG LWV UHVROXWLRQ 8QLWHG 6WDWHV Y

5LOH\  )G   WK &LU   ³>7@KH ILOLQJ RI D SUHWULDO PRWLRQ IDOOV ZLWKLQ WKLV



                                                 
SURYLVLRQ LUUHVSHFWLYH RI ZKHWKHU LW DFWXDOO\ FDXVHV RU LV H[SHFWHG WR FDXVH GHOD\ LQ VWDUWLQJ D

WULDO´ 8QLWHG 6WDWHV Y 7LQNOHQEHUJ  86     0RUHRYHU WKHUH LV QR UHTXLUHPHQW

WKDW H[FOXVLRQ RI WLPH XQGHU WKLV H[FHSWLRQ EH UHDVRQDEOH +HQGHUVRQ Y 8QLWHG 6WDWHV  86

 ±  

        6HFRQG WKH FRXUW PD\ H[FOXGH IURP VSHHG\ WULDO FRPSXWDWLRQ ³>D@Q\ SHULRG RI GHOD\

UHVXOWLQJ IURP D FRQWLQXDQFH JUDQWHG E\ DQ\ MXGJH RQ KLV RZQ PRWLRQ RU DW WKH UHTXHVW RI WKH

GHIHQGDQW RU KLV FRXQVHO RU DW WKH UHTXHVW RI WKH DWWRUQH\ IRU WKH *RYHUQPHQW LI WKH MXGJH JUDQWHG

VXFK FRQWLQXDQFH RQ WKH EDVLV RI KLV ILQGLQJV WKDW WKH HQGV RI MXVWLFH VHUYHG E\ WDNLQJ VXFK DFWLRQ

RXWZHLJK WKH EHVW LQWHUHVW RI WKH SXEOLF DQG WKH GHIHQGDQW LQ D VSHHG\ WULDO´  86& 

 K  $ 

        ,Q JUDQWLQJ DQ H[FHSWLRQ XQGHU WKH ³HQGV RI MXVWLFH´ SURYLVLRQ WKH FRXUW PXVW PDNH ILQGLQJV

EDVHG RQ VHYHUDO IDFWRUV LQFOXGLQJ ³>Z@KHWKHU WKH IDLOXUH WR JUDQW VXFK D FRQWLQXDQFH LQ WKH

SURFHHGLQJ ZRXOG EH OLNHO\ WR PDNH D FRQWLQXDWLRQ RI VXFK SURFHHGLQJ LPSRVVLEOH RU UHVXOW LQ D

PLVFDUULDJH RI MXVWLFH´  86&   K  % L  7KH FRXUW PD\ DOVR FRQVLGHU ZKHWKHU

SURFHHGLQJ ³ZRXOG GHQ\ WKH GHIHQGDQW UHDVRQDEOH WLPH WR REWDLQ FRXQVHO ZRXOG XQUHDVRQDEO\

GHQ\ WKH GHIHQGDQW RU WKH *RYHUQPHQW FRQWLQXLW\ RI FRXQVHO RU ZRXOG GHQ\ FRXQVHO IRU WKH

GHIHQGDQW RU WKH DWWRUQH\ IRU WKH *RYHUQPHQW WKH UHDVRQDEOH WLPH QHFHVVDU\ IRU HIIHFWLYH

SUHSDUDWLRQ WDNLQJ LQWR DFFRXQW WKH H[HUFLVH RI GXH GLOLJHQFH´  86&   K  % LY 

³7KH FRXUW LV RQO\ UHTXLUHG WR VWDWH LWV ILQGLQJV RQ WKH UHFRUG E\ WKH WLPH LW UXOHV RQ WKH GHIHQGDQW V

PRWLRQ WR GLVPLVV KRZHYHU LW PXVW EH µFOHDU IURP WKH UHFRUG WKDW WKH FRXUW FRQGXFWHG WKH





        )RU H[DPSOH GHOD\ UHDVRQDEO\ QHFHVVDU\ WR DOORZ GHIHQGDQW WKH RSSRUWXQLW\ WR SUHSDUH DQG ILOH SUHWULDO
PRWLRQV LV H[FOXGDEOH IURP VSHHG\ WULDO FRPSXWDWLRQ SURYLGHG WKDW WKH FRXUW PDNH VSHFLILF ILQGLQJV UHTXLUHG XQGHU
 K   6HH %ORDWH Y 8QLWHG 6WDWHV  86     8QLWHG 6WDWHV Y -DUUHOO  )G   WK &LU
 


                                                       
PDQGDWRU\ EDODQFLQJ FRQWHPSRUDQHRXVO\ ZLWK WKH JUDQWLQJ RI WKH FRQWLQXDQFH¶´ 8QLWHG 6WDWHV Y

+HQU\  )G   WK &LU  TXRWLQJ 8QLWHG 6WDWHV Y .HLWK  )G   WK

&LU   VHH 8QLWHG 6WDWHV Y 0LU  )G   WK &LU   ³7KH EHVW SUDFWLFH RI

FRXUVH LV IRU D GLVWULFW FRXUW WR SXW LWV ILQGLQJV RQ WKH UHFRUG DW RU QHDU WKH WLPH ZKHQ LW JUDQWV WKH

FRQWLQXDQFH´ =HGQHU  86 DW  Q

        ,Q +HQU\ WKH GLVWULFW FRXUW GHQLHG GHIHQGDQW¶V PRWLRQ WR GLVPLVV IRU VSHHG\ WULDO YLRODWLRQ

UHDVRQLQJ ³WKDW WKH ±GD\ FRQWLQXDQFH RUGHUHG RQ 0DUFK   FRXOG EH H[FOXGHG IURP WKH

VSHHG\ WULDO FDOFXODWLRQ DV DQ HQGVRIMXVWLFH FRQWLQXDQFH EDVHG RQ FRXQVHO¶V QHHG IRU DGGLWLRQDO

WLPH WR SUHSDUH IRU WULDO´  )G DW  7KH )RXUWK &LUFXLW UHYHUVHG WKH ORZHU FRXUW¶V UXOLQJ

QRWLQJ WKDW DW VFKHGXOLQJ FRQIHUHQFH ³WKH GLVWULFW FRXUW IRFXVHG RQ WKH VSHHG\ WULDO ZDLYHUV DQG

WKH VFKHGXOHV RI FRXQVHO DQG WKH FRXUW´ ,G DW ±

        7KRXJK WKLV FDVH VSDQV RYHU WKUHH \HDUV LQ OHQJWK WKHUH DUH RQO\ WKUHH SHULRGV RI WLPH

LQFOXGHG LQ WKH FRXUW¶V VSHHG\ WULDO FRPSXWDWLRQ )LUVW WKH FRXUW PXVW LQFOXGH PRVW RI WKH SHULRG

EHWZHHQ GHIHQGDQW¶V GHWHQWLRQ KHDULQJ RQ 'HFHPEHU   DQG KLV LQLWLDO WHUP RI DUUDLJQPHQW

RQ )HEUXDU\   6HFRQG WKH FRXUW PXVW LQFOXGH WZR GD\V EHWZHHQ ZKHQ GHIHQGDQW HQWHUHG

KLV QRW JXLOW\ SOHD RQ 'HFHPEHU   DQG WHOHSKRQLF VFKHGXOLQJ FRQIHUHQFH RQ 'HFHPEHU 

 7KLUG WKH FRXUW PXVW LQFOXGH LQ VSHHG\ WULDO FRPSXWDWLRQ WKH SHULRG IURP 'HFHPEHU 

 WR 0D\   H[FOXGLQJ WKH IROORZLQJ GD\V 0DUFK  WKURXJK $SULO   DQG $SULO

 DQG  

        7KH WKLUG SRUWLRQ RI WLPH LQFOXGHG LQ WKH FRXUW¶V VSHHG\ WULDO FRPSXWDWLRQ LV WKDW GHOD\ PDGH

LQ UHOLDQFH XSRQ GHIHQGDQW¶V ZDLYHU RI VSHHG\ WULDO $V QRWHG LQ =HGQHU GHIHQGDQW PD\ QRW

SURVSHFWLYHO\ ZDLYH KLV VSHHG\ WULDO ULJKWV $OVR DV LQ +HQU\ WKH FRXUW FDQQRW PDNH D SRVWKRF



        7KH FRXUW H[FOXGHV WKH GD\ GHIHQVH FRXQVHO ILOHG SUHWULDO PRWLRQ WR FRQWLQXH DUUDLJQPHQW RQ )HEUXDU\ 


                                                     
ILQGLQJ WKDW WKH HQGV RI MXVWLFH ZHUH VHUYHG E\ WKH GHOD\ LQ VFKHGXOLQJ GHIHQGDQW¶V WULDO RQ 0D\ 

 ZKHUH LW LV QRW ³FOHDU IURP WKH UHFRUG´ LQ WKH IRUP RI WKH FRXUW¶V PLQXWH HQWU\ HQWHUHG

'HFHPEHU   ³WKDW WKH FRXUW FRQGXFWHG WKH PDQGDWRU\ EDODQFLQJ FRQWHPSRUDQHRXVO\ ZLWK

WKH JUDQWLQJ RI WKH FRQWLQXDQFH´ +HQU\  )G DW  TXRWDWLRQV RPLWWHG  +HUH WKH FRXUW

GLG QRW LQ WKLV LQVWDQFH ³SXW LWV ILQGLQJV RQ WKH UHFRUG DW RU QHDU WKH WLPH ZKHQ LW JUDQW>HG@ WKH

FRQWLQXDQFH´ =HGQHU  86 DW  Q 5DWKHU WKH FRXUW QRWHG RQO\ ZLWK UHVSHFW WR VSHHG\

WULDO FRPSXWDWLRQ WKDW ³'HIHQGDQW ZDLYHV VSHHG\ WULDO ULJKWV´ DQG WKH FRXUW QRWHG ³6FKHGXOLQJ

PDWWHUV GLVFXVVHG´ 'HF   0LQXWH (QWU\  8QGHU WKH XQLTXH FLUFXPVWDQFHV RI WKLV FDVH

LW LV QRW ³FOHDU IURP WKH UHFRUG´ WKDW WKH FRXUW HQJDJHG GXULQJ WKH VFKHGXOLQJ FRQIHUHQFH LQ D

EDODQFLQJ RI WKH IDFWRUV XQGHU  86&   K  $   86&   K  % L  DQG 

86&   K  % LY  +HQU\  )G DW  TXRWDWLRQV RPLWWHG  $FFRUGLQJO\ WKH HQWLUH

WLPH EHWZHHQ WKH VFKHGXOLQJ FRQIHUHQFH RQ 'HFHPEHU   DQG WKH WULDO GDWH WKHQ VHW IRU 0D\

  LV QRW SURSHUO\ H[FOXGDEOH IURP WKH VSHHG\ WULDO FRPSXWDWLRQ GHVSLWH WKH ZDLYHU QRWHG RQ

WKH GRFNHW 5DWKHU H[FHSWLQJ WKRVH SHULRGV RI WLPH ZKHUH WKH FRXUW FRQVLGHUHG PRWLRQV ILOHG E\

GHIHQGDQW DQG GHIHQVH FRXQVHO WKH SHULRG RI GHOD\ EHWZHHQ WHOHSKRQLF VFKHGXOLQJ FRQIHUHQFH DQG

GHIHQGDQW¶V LQLWLDO WULDO GDWH ZLOO EH LQFOXGHG LQ WKH FRXUW¶V VSHHG\ WULDO FDOFXODWLRQV

       %DVHG RQ WKH FRXUW¶V FRPSXWDWLRQV DSSUR[LPDWHO\  LQFOXGHG GD\V KDYH HODSVHG EHWZHHQ

GHIHQGDQW¶V LQLWLDO DSSHDUDQFH DQG KLV WULDO $V WKLV H[FHHGV WKH VWDWXWRULO\ PDQGDWHG QXPEHU RI

 LQFOXGHG GD\V VHH  86&   F  D YLRODWLRQ RI WKH 6SHHG\ 7ULDO $FW KDV RFFXUUHG

&     'LVPLVVDO

       ³,I D GHIHQGDQW LV QRW EURXJKW WR WULDO ZLWKLQ WKH WLPH OLPLW UHTXLUHG E\ VHFWLRQ  F DV

H[WHQGHG E\ VHFWLRQ  K  WKH LQIRUPDWLRQ RU LQGLFWPHQW VKDOO EH GLVPLVVHG RQ PRWLRQ RI WKH

GHIHQGDQW´  86&   D   ³,Q GHWHUPLQLQJ ZKHWKHU WR GLVPLVV WKH FDVH ZLWK RU ZLWKRXW



                                                  
SUHMXGLFH WKH FRXUW VKDOO FRQVLGHU DPRQJ RWKHUV HDFK RI WKH IROORZLQJ IDFWRUV WKH VHULRXVQHVV RI

WKH RIIHQVH WKH IDFWV DQG FLUFXPVWDQFHV RI WKH FDVH ZKLFK OHG WR WKH GLVPLVVDO DQG WKH LPSDFW RI

D UHSURVHFXWLRQ RQ WKH DGPLQLVWUDWLRQ RI WKLV FKDSWHU DQG RQ WKH DGPLQLVWUDWLRQ RI MXVWLFH´ ,G $V

WKH ODQJXDJH RI WKH 6SHHG\ 7ULDO $FW LQGLFDWHV WKH FRXUW PXVW FRQVLGHU DQG PDNH IDFWXDO ILQGLQJV

RU HYLGHQFH LQ WKH UHFRUG DV WR WKH UHOHYDQW VWDWXWRU\ IDFWRUV 8QLWHG 6WDWHV Y 7D\ORU  86

 ±  

       7KH FRXUW ILQGV WKDW WKH RIIHQVHV IRU ZKLFK GHIHQGDQW LV LQGLFWHG LQYROYLQJ UREEHU\ RI D

FRQYHQLHQFH VWRUH ZLWK D ILUHDUP DUH VHULRXV RIIHQVHV 'HIHQGDQW¶V DUJXPHQW WKDW WKH RIIHQVH LV

QRW VHULRXV EHFDXVH QR YLFWLP ZDV SK\VLFDOO\ KDUPHG DQG RQO\  ZDV VWROHQ LV XQSHUVXDVLYH

/LNHZLVH WKH MXGJPHQW HQWHUHG DJDLQVW GHIHQGDQW¶V DFFRPSOLFH IRU D GLIIHUHQW RIIHQVH XQGHU VWDWH

ODZ GRHV QRW FRPSHO D GLIIHUHQW FRQFOXVLRQ      6HH &DUPDLQH )LHOGV 6WDWH &RXUW -XGJPHQW '(

  7KLV IDFWRU ZHLJKV LQ IDYRU RI GLVPLVVDO ZLWKRXW SUHMXGLFH

       $V WR WKH IDFWV DQG FLUFXPVWDQFHV RI WKLV FDVH ZKLFK OHDG WR GLVPLVVDO WKH FRXUW ILQGV WKDW

WKH JRYHUQPHQW LV QRW DW IDXOW IRU D VSHHG\ WULDO YLRODWLRQ LQ WKH LQVWDQW FDVH 'HIHQVH FRXQVHO

DWWHPSWHG WR RUDOO\ ZDLYH GHIHQGDQW¶V VSHHG\ WULDO ULJKWV DW DGPLQLVWUDWLYH FRQIHUHQFH RQ 'HFHPEHU

  DQG WKH FRXUW UHOLHG XSRQ WKDW ZDLYHU ZLWKRXW PHPRULDOL]LQJ RQ WKH UHFRUG D EDODQFLQJ

RI WKH VWDWXWRU\ IDFWRUV XQGHU  86&   K  $   86&   K  % L  DQG 

86&   K  % LY  6XFK ZDLYHU ZDV LQVXIILFLHQW WR H[FOXGH WKH WLPH IURP VSHHG\ WULDO

FRPSXWDWLRQ EDVHG XSRQ =HGQHU       +RZHYHU VSHHG\ WULDO WLPH ZDV RWKHUZLVH PHWLFXORXVO\

GRFXPHQWHG DQG REVHUYHG E\ WKH FRXUW DQG ILQGLQJV PDGH ZLWK HDFK UHTXHVW IRU FRQWLQXDQFH PDGH

E\ WKH SDUWLHV PRVW RI ZKLFK ZHUH IURP GHIHQGDQW 7KH ODFN RI FRQVLVWHQF\ EHWZHHQ IRXUWK GHIHQVH

FRXQVHO¶V DWWHPSW WR ZDLYH GHIHQGDQW¶V VSHHG\ WULDO ULJKWV DQG GHIHQGDQW¶V DWWHPSWV WR DVVHUW

VSHHG\ WULDO ULJKWV LV DWWULEXWDEOH WR GHIHQGDQW¶V ZHOOGRFXPHQWHG LQDELOLW\ WR FRRSHUDWH DQG



                                                
FRPPXQLFDWH ZLWK KLV FDYDOFDGH RI DSSRLQWHG DWWRUQH\V 7KH IDFWV DQG FLUFXPVWDQFHV OHDGLQJ WR

GLVPLVVDO ZHLJK LQ IDYRU RI GLVPLVVDO ZLWKRXW SUHMXGLFH

          )LQDOO\ WKH FRXUW ILQGV WKDW WKH LPSDFW RI D UHSURVHFXWLRQ RQ WKH DGPLQLVWUDWLRQ RI WKH

6SHHG\ 7ULDO $FW DQG RQ WKH DGPLQLVWUDWLRQ RI MXVWLFH ZHLJK LQ IDYRU RI GLVPLVVDO ZLWKRXW SUHMXGLFH

7KRXJK WKLV FDVH KDV GUDJJHG RQ IRU RYHU WKUHH \HDUV WKH GHOD\ LQ WKLV FDVH ZDV DOPRVW H[FOXVLYHO\

IRU FRQVLGHUDWLRQ RI SUHWULDO PRWLRQV ILOHG E\ GHIHQGDQW RU WR DOORZ GHIHQGDQW¶V VL[ DSSRLQWHG

DWWRUQH\V WLPH WR UHYLHZ GLVFRYHU\ SUHSDUH DQG SUHWULDO PRWLRQV FRQVXOW ZLWK GHIHQGDQW DQG

SUHSDUH IRU WULDO 8QGHU VXFK FLUFXPVWDQFHV KROGLQJ WKH JRYHUQPHQW UHVSRQVLEOH IRU GHOD\V DULVLQJ

IURP GHIHQGDQW¶V DWWRUQH\FOLHQW UHODWLRQVKLSV LV FRQWUDU\ WR WKH SXUSRVHV RI WKH 6SHHG\ 7ULDO $FW

DQG ZRXOG IUXVWUDWH WKH DGPLQLVWUDWLRQ RI MXVWLFH

          :HLJKLQJ DOO SHUWLQHQW IDFWRUV XQGHU   D   WKH FRXUW ILQGV WKDW GLVPLVVDO ZLWKRXW

SUHMXGLFH LV DSSURSULDWH LQ WKH LQVWDQW FDVH $V VXFK UHSURVHFXWLRQ ZLOO EH DOORZHG 6HH 8QLWHG

6WDWHV Y 7KRPDV  )G  ± WK &LU  

                                                 &21&/86,21

          2Q GHIHQGDQW¶V PRWLRQ WR GLVPLVV DOO FKDUJHV ZLWK SUHMXGLFH XQGHU WKH 6SHHG\ 7ULDO $FW

    '(   SXUVXDQW WR  86&   D   WKH VXSHUVHGLQJ LQGLFWPHQW DJDLQVW GHIHQGDQW '(

 LV ',60,66(' :,7+287 35(-8',&( 7KH PRWLRQ LV *5$17(' ,1 68&+ 3$57 DQG

'(1,(' ,1 7+$7 3$57 VHHNLQJ GLVPLVVDO ZLWK SUHMXGLFH IRU UHDVRQV JLYHQ 7KH FOHUN LV

',5(&7(' WR FORVH WKLV FDVH

          62 25'(5(' WKLV WKH QG GD\ RI $SULO 



                                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                        /28,6( : )/$1$*$1
                                                                        8QLWHG 6WDWHV 'LVWULFW -XGJH


          7KH FRXUW GRHV QRW UHDFK GHIHQGDQW¶V DOWHUQDWLYH FRQVWLWXWLRQDO DUJXPHQWV

                                                         
